 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   BRENDA CORE,                                  CV 20-770 PA (KSx)

12                 Plaintiff,                      JUDGMENT
13          v.
14   THE VONS COMPANIES, INC., et al.,
15                 Defendants.
16
17
18         Pursuant to the Court’s April 3, 2020 Order dismissing this action for lack of
19   prosecution and failure to comply with the Court’s orders,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: April 3, 2020                             _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
